 In the Matter of FEDDERS-QUIGAN CORPORATION, EMPLOYERandUNITED STEELWORKERS OF AMERICA, C. I. 0., PE`rITIONERCase No. 4-RC-537.-Decided February 5, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Harold Kowal,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a thre-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture and sale of convectorradiator parts.On March 1, 1949, it purchased a site and factory atTrenton, New Jersey, the only plant involved in this proceeding.Asmachinery was installed on the premises, workers were employed andtrained for the jobs that became available.On May 19, 1949, Playthings, Jewelry and Novelty Workers Inter-national Union, CIO, herein called the Novelty Workers,2 filed thepetition in Case No. 4-RC-464, and on May 31 an amended petition,'At the hearing, the Employer moved to dismiss the petition herein.The hearingofficer reserved ruling on the motion to the Board.For reasons indicated below, the mo-tion is granted.2 The Novelty Workers, though served with notice, did not appear at the hearing.After the close of the hearing, however, the Novelty Workers filed a motion to intervenefor the purpose of opposing the petition and submitting a brief.The motion is granted.88 NLRB No. 106.512 FEDDERS-QUIGAN CORPORATION513seeking certification as exclusive bargaining representative of em-ployees at the Employer's Trenton plant.On May 27, 1949, the Em-ployer and the Novelty Workers entered into an agreement for aconsent election to determine whether production and maintenanceemployees at the Employer's Trenton plant, excluding office and cler-ical employees and supervisors,desired to be represented by the Nov-eltyWorkers as their collective bargaining representative.On June3, 1949, the consent election was held.The Tally of Ballots showsthat, of 15 eligible employees then in the agreed appropriate unit, 14cast valid ballots for the Novelty Workers.On June 13, 1949, theRegional Director certified the Novelty Workers as the exclusive bar-gaining representative of all employees in the appropriate unit.Thereafter, the Employer and the Novelty Workers entered into acontract covering these employees.3On September 1, 1949, the Petitioner filed the instant petition; seek-ing to represent production and maintenance employees at the Em-ployer's Trenton plant.On October 8, 1949, according to informationsubmitted to the Regional Director by the Employer, there were 167production and maintenance workers employed at this plant .4The Employer and the Intervenor contend that the instant petitionmust be dismissed because Section 9 (c) (3) of the amended Actstates : "No election shall be directed in any bargaining unit or anysubdivision within which, in the preceding twelve-month period, avalid election shall have been held."The Petitioner contends that theconsent election held on June 3, within the 12-month period, was not a"valid" election and therefore does not preclude the holding of anelection at this time.The Petitioner, in substance, urges that noagreement for a consent election would have been made in May 1949,if the Employer's plan for extension of plant activities had been knownto the parties thereto and that, in the light of the Employer's expan-sion since the election, employees participating in the election are notrepresentative of employees now at the plant either in employmentcategories or numbers.On June 3, 1949, when the consent election was held, the Employerwas producing finished goods at the Trenton plant.When the partiesthereto were negotiating the consent-election agreement, the Employercould not or did not predict the number or classifications of employeesit might in the future require at the plant.The holcling of the consentelection in Juiie was in accord with Board policy in order that theThe contract was not introduced into evidence at the hearing.The Employer's representativeleft thehearing room soon after the opening of the hear-ing.Witnessesfor the Petitioner later estimatedthat, at thetime of the hearing, onNovember 30, 1949, there were between 200 and 280 employees at the plant. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees with vested employment rights might not indefinitely bedeprived of collective bargaining.The record does not show that,since the consent election, the Employer has produced new plant prod-ucts or that the hiring of essentially new categories of employees hasbecome necessary.The fact that the number of production and main.tenance employees in the plant has increased from 15 on June 3, 1949,to 167 on October 8, 1949, does not alone impair the validity of theelection,which was valid when held .5 True, had the parties pre-sented the issue to us, the Board might well have deferred the holdingof the election for a short time had it appeared from the then availableevidence that the Employer's Trenton plant would soon be on a morestable employment basis.6But that is insufficient reason to void anelection held by consent of the parties when the new plant was in activeoperation, products were being marketed, and no definite informationwas before us concerning the possible immediate expansion of its busi-ness operations.Under these circumstances, we believe that, because of the validconsent election held on June 3, 1949, the statute, as amended, pre-cludes us from directing that a new election be held before the expira-tion of 1 year from that date.We shall, therefore, dismiss thepetition filed herein, without prejudice to the timely filing of a newpetition at a later time.ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition filed herein be, and it herebyis,dismissed, without prejudice.Cf.J. I.Case Company,80 NLRB 217.Walnut Ridge Manufacturing Company, Inc.,80 NLRB 1196.